

117 S1402 IS: Durbin Feeling Native American Languages Act of 2021
U.S. Senate
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1402IN THE SENATE OF THE UNITED STATESApril 28, 2021Mr. Schatz (for himself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo amend the Native American Languages Act to ensure the survival and continuing vitality of Native American languages, and for other purposes.1.Short titleThis Act may be cited as the Durbin Feeling Native American Languages Act of 2021.2.Ensuring the survival and continuing vitality of Native American languages(a)In generalSection 106 of the Native American Languages Act (25 U.S.C. 2905) is amended by adding at the end the following:(c)Evaluation; reportNot later than 1 year after the date of enactment of this subsection, the President shall—(1)require the heads of the various Federal departments, agencies, and instrumentalities to carry out an evaluation described in subsection (a)(1); and(2)submit to Congress a report that describes—(A)the results of the evaluations; and(B)the recommendations of the Secretary of the Interior, the Secretary of Health and Human Services, and the Secretary of Education, after consultation with Indian tribes, traditional leaders, and representatives of Native American language communities, for amendments to Federal laws that are needed—(i)to bring the Federal laws into compliance with this Act;(ii)to improve interagency coordination for purposes of supporting revitalization, maintenance, and use of Native American languages; and(iii)to reduce duplication, inefficiencies, and barriers Native American language communities face in accessing Federal programs to support efforts to revitalize, maintain, or increase the use of Native American languages..(b)Survey on Native American languagesThe Native American Languages Act (25 U.S.C. 2901 et seq.) is amended by adding at the end the following:108.Survey on Native American languages(a)In generalNot later than 18 months after the date of enactment of this section, and every 5 years thereafter, the Secretary of Health and Human Services, acting through the Commissioner of the Administration for Native Americans (referred to in this section as the Secretary), shall undertake a survey of the use of all Native American languages in the United States.(b)UpdatesPrior to conducting each subsequent survey after the initial survey under subsection (a), the Secretary shall update the survey in accordance with this section.(c)Consultation requiredThe Secretary shall design the initial survey under subsection (a) and each updated survey under subsection (b)—(1)in consultation with Indian tribes; and(2)after considering feedback received from Native American language speakers and experts.(d)ContentsEach survey under subsection (a) shall solicit—(1)information on which Native American languages are currently spoken;(2)estimates of the number of speakers of each Native American language;(3)any language usage statistics or information that the Secretary, in consultation with Indian tribes and Native American language speakers and experts, determines to be relevant and appropriate;(4)information on the types of Native American language maintenance and revitalization projects and practices that are currently being carried out;(5)information on any unmet Native American language resource needs of Indian tribes and Native American language communities; and(6)any other information that the Secretary, in consultation with Indian tribes and Native American language speakers and experts, determines to be necessary.(e)CoordinationThe Secretary may coordinate, and enter into cooperative agreements with, the Director of the Bureau of the Census for the purposes of carrying out this section.(f)Outreach and engagement(1)In generalThe Secretary shall carry out outreach and engagement activities to provide Indian tribes, Native language communities, and the public information about—(A)opportunities to provide input on the development and design of each survey under subsection (a), including information on the consultations required under subsection (c);(B)the goals and purpose of the surveys conducted under subsection (a); and(C)the benefits and importance of participation in surveys under subsection (a).(2)Grants, contracts, and cooperative agreements authorizedThe Secretary may carry out the outreach and engagement activities required under paragraph (1)—(A)directly;(B)in partnership with the Bureau of the Census; or(C)through grants to, or contracts or cooperative agreements with—(i)Indian tribes;(ii)tribal organizations; and(iii)nonprofit organizations that work with Indian tribes, Native American language programs, and Native American language communities.(g)LimitationNothing in this section requires an Indian tribe, Native American language community, or Native American language speaker—(1)to participate in a survey under subsection (a); or(2)to provide specific or culturally sensitive information in completing such a survey.(h)Availability of survey materials and findings(1)In generalNot later than 1 year after the date of enactment of this section, and prior to conducting each survey under subsection (a), the Secretary shall submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives, and make publicly available, a description of—(A)the feedback received under subsection (c) on the design of the survey;(B)the form and content of the survey;(C)the plan for deploying the survey to ensure a robust response; and(D)how the Secretary will ensure any survey enumeration efforts are culturally informed and appropriate.(2)ResultsNot later than 90 days after the date on which analysis of each survey under subsection (a) is completed, the Secretary shall submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives, and make publicly available, the results of the survey.(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,500,000 for each fiscal year—(1)preceding a fiscal year during which a survey under subsection (a) is conducted; and(2)during which a survey under that subsection is conducted..